      Case 2:18-cv-02590-JZB Document 28-1 Filed 03/05/19 Page 1 of 1




 1

 2

 3

 4

 5

 6
                         IN THE UNITED STATES DISTRICT COURT
 7

 8                                  DISTRICT OF ARIZONA

 9 Angel A. Garcia, a single man,                     Case No. 2:18-cv-02590-JZB
10               Plaintiff,
11 v.                                                 ORDER MODIFYING
                                                      SCHEDULING ORDER
12 AVH Mortgage, LLC, an Arizona limited              REGARDING EXPERT
     liability company; LoanDepot.com, LLC,           DEADLINES ONLY
13
     a Delaware limited liability company,
14
                 Defendants.
15

16
           Pursuant to Stipulation of the parties and good cause appearing therefor,
17
           IT IS HEREBY ORDERED modifying the scheduling order (Doc. 21) as follows:
18
           a.    Plaintiff(s) shall provide full and complete expert disclosures, as required by
19
                 Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure, no later than
20
                 April 29, 2019.
21
           b.    Defendant(s) shall provide full and complete expert disclosures, as required
22
                 by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure, no later
23
                 than May 27, 2019.
24
           c.    Rebuttal expert disclosures, if any, shall be made no later than June 24,
25
                 2019.
26
           d.    Expert depositions shall be completed no later than August 5, 2019.
27

28
                                                -1-
